Dolan J.
This is appeal from a decree entered in the Probate Court that a waiver of the will of Emma F. Hill filed by the respondent, her husband; was null and void and of no effect.
The case was heard by the judge upon statements of consel as to which there was no controversy, in effect upon agreed facts (Duyer v Duyer, 239 Mass. 188, 190) which the judge set for the in a report of material facts. They may be summed up as follows Emma F. Hill died on Octobr 5, 1942 leaving a husband the repondet. Her will was duly allowed on October 29, 1942 he^infy ^•rí»4oücrvps >uS3»m»& FiflHfflrdied odáGotobeí%49iS,okMí^f4kdtoMiítoil, íthdrrwmdjeíitro HwiiSfflll mus dtdyoaltoSdd nni©Pdoben>89,4d942><and4teléxeouitdrfítii;eífiin a#pnfYWd FQ3^.riyásí ddlyA#'polntedíatid«qualifipd> The testatrix devised and bequeathed-^11.4he;£W(!>íne;i-loíá tíeBsestatEtddbexieaTon'dent ápylbpgyaskhe shoii^fiMif epMith i%@r(pfí'iilgge/,r.afte$ his;owmpropftPby9had?heé»L®i^ans.tie(ibm hÜieupppitq-dfc using;, so muchiiofíft^e{:piinnipaI)pfc'th@ég6®t@ ofl ffa& tesjiat-nXjiíiasiih'e 7nleds;:-fo.r%BhisílYé9n3iMdt'tóol'@j-gñf!|)0Tílí %nd ®ain*snanie8iinDsiisktte§siian'd)'in;hsalthy yjnóV'idfctg éw ÉMergtiiaSjas¡7tpprtion;0;f hé;riesttatp,pots&.Sed;'áasin;lgtotb:<bet niepe Pearl G. Hanchett, of Lowell, who is the petitioner* Oñ^fóvéínber 'S'/'f942, the respondent, being of sound mind, filed in the probate registry a writing purporting to waive the provisions made for Jrim in the will of his wife, the testatrix, and°fcbL'dlaim <^ücBpbHlpthííf1íer e§tat?tek% he would have takem-jha^shecdieddSt-Sstate^nP^or ti^rg^g-by a decree of the Probate Court dated March 12, 1942, a conservator of t6é* ^dpér^^ófdhh1%syti¿défít£'^ást*áppo<íñ;té¿i ráñd:Scpialified, and has serve^j^^HRT01^^#1»^-; That decree was entered upon the respondent’s own petition on the ground o¥vMWfflf)&ílb2|)^'dríyihhÍ6dhr%iáITidpb%íi'hM¥em'ff,df íújbcmo'ra j)dá ao ^iM.ii¡is^cii>Yo/^.'5Í-ríío Jtoiusí-Sg jxt;d a.LMqiu"'? qidaíoí-r adva#te,«-(.#%>9) &■/& OivbJ16 was then about eighty-three years of age, and was confined to ^lhg®pitaitibeo§i,r6efda© wMisefi'ouSly nil with ,pneumoilia. Héowas/ imthout/Dtoneypto/pay, his'; expenses',! and ifcMehiM necessary for him .hi(obtain;$uaids/frbmxthei sate qrlihoritg’dge *675©fíMskéal estate; o®-fE0Eíf'someétñer'‘sbmjGé.:7.BeáB!g',afaáiUSBy compete®,4hfi-¡petit;ióried for the«appointment; oftthesemb serVS&mapdva JdemÚBiwas. e®éreddasiabaye setiítiéhmíThe .jddgeEpundrEhatotBe>waíyép áfnthe swillowás. hull) andawtid grid? pf 5 aps'forae laadopfEeciq anxL-entered/thé deereeíin quest tioÁ*; ■VOÍASXo 03 y-; í'KMKfñ 70 YimrníM to
imltti^tte:éontéti?ti(>nS ©fEK&xpetótioUen/jel^ing-ñpon áSd í¿ ^TfiraEdo)'-©; 201^ti§id5..;(fKat5*he-iwaivíeBiwasívoidíbenaM&elt ¿was8 aótifiieddby the tiónservatbr bí dhesr&SporidenU 1' Sdétioh 45-:áO:(far ks-fibre m4teriahprovidesíáM follows: bUIffprofiebty, rights or benefits givenxby'Will dr&yvilaw'Sependsúpáfi d?Md election; t kvaivpi ©mother ¡afciihxUqa ipbrsdn^inepmpettiaffiTby reasonbof •’dnsSi^tytior'i minority toi&pedfprifif the Esameychig ‘guardian may.make such. electiomor' waiver-sor/ perform .such gtilps proüdedjithattna'.waivdr mf theoprávisifesiofraawifi under this;section-shalbbe valid until "approved1 hyUlierproeh&te*'’eburthfiter notiqe tbOSueh pérsons/iff rnyuEdithexcSurt shaltndeem'i proper; < aad& á¡ hearings thereon: 3a bidhriSeti^n ^(hofmrME provide® aikf oilows! 4&Aiemrseriiator skafiahayfe fthfi same powersiand duties,texcbptíámtói thecfestddyrafe-thb "personfas'a ;ghardiampfua®irisaneiperson^ aid ,alfelarimrekf Eiv#.tOFhheajurisdrotión7pf.i£hé!kípmtíaíte3ÍC(ÍMdt?,.'@vpratheÍ estate <oi hípersofasuBdeix gdaüdianship; asianririkmes perSori,;ámflhd'áttgEfie management, saleormortgagebfvhisprdperty.ah’d4lce payment-.of '-His'd-febtyishalL be- applicable .toitfiei-esiateeafeca p^sPtii-UhderiboiiS'brvatQSlfih.’.f 8 Tfie ]prhvisi®¿aafi §i45"i®iat 'tfo15®áiverUfc.k'mlbhyia:.igaiardiañ*,ofirijper®(m3Í£Lcqi$ipiete£t hy reason pfi; insanity imbehalfcof: sueh apersomshall betvalid •teilbsseaij^roved'-Aby dhti Erábate IDpurtLvfasApnáctedj'tíy. Sfe d@S4jkea>8y'-£®ut7.in/'Z)o?Z)6#3EK6 But in Dolbeare v. Bowser, 254 Mass. 57, otdshs,e254aMassIl57‘ *tüOít ihMáoKitó:-;aiwaáver ofía?wiIlhlq<fcb$GaíguaMdiansc#:gii£ÍaiisaBB lpersbnp.it yisS heldbthát ri>guátdiah”.inGdeeiding.»sw-hfethemg Waiter Uf SfiblWi-H shotildv-bb tSrédab^3himf8ntcbehaiff eMníb -wgrdjuñusf exoludeífrom:;cbnsidfefátiou7all thbhght.nfsevenItuálWnteresfe íaa'd) considemonlyithm fimmediatedUteresfraU Efe iwárdiv afid rEfiat .3ifotheN<S<'gmaídianbUáe®JÍnyiact6Íqfstíis -official capacity-solely -with-a- view to -inereasing-the-size- -of *676. act solely for the benefit of the ward, a court of equity may declare the waiver to be null and void (pages 61, 62).
The obvious reason for the amendment requiring the approval of the Probate Court of the waiver of a will, sought to be exercised by the guardian of a person incompetent by reason of insanity or minority to exercise the right of waiver in his own behalf, was to determine, at the time the approval of the waiver is sought, its validity, that is, whether it is for the benefit of the ward alone and for his best interests, and to avoid future litigation over the subject matter. See Dolbeare v. Bowser, 254 Mass. 57.
This brings us to the question whether by virtue of the provisions of § 20, hereinbefore set forth, § 45 applies in a case, such as the present, where the inability of a ward under conservatorship to care for his own property arises solely from advanced age and the ward is of sound mind.
General Laws (Ter. Ed.) c. 201, § 16, provides for the appointment of a conservator of the property of a person if by reason of advanced age or mental weakness he is unable to care therefor. Section 17 provides that where, as in the present case, the person for whose property the conservator is to be appointed is himself the petitioner or assents in writing to the petition no notice shall be required except to the United States veterans’ bureau or its successor if such person is entitled to any benefit payable by the bureau.
When first enacted by St. 1898, c. 527, the statute authorizing the appointment of conservators related solely to persons incapacitated to care for their property by reason of advanced age, but by § 2 of that statute it was provided that “all provisions of law relating to the management, sale or mortgage of the property of insane persons shall apply to such conservators.”1 Statute 1915, c. 23, broadened these terms of St. 1898, c. 527 (see R. L. c. 145, § 41; Jones v. Maguire, 221 Mass. 315), and provided in § 1, “Conservators appointed under the provisions of section forty of chapter one hundred and forty-five of the Revised Laws *677and acts in amendment thereof or in addition thereto shall have the powers, and perform the duties, except as to the custody of the person, of guardians of insane persons. All provisions of law relating to the jurisdiction of the probate court over the estates of persons under guardianship as insane persons shall be applicable to the estates of persons under conservatorship.” The statute has continued substantially in that form to the present. See G. L. (Ter. Ed.) c. 201, § 20. It applies to cases where the conservatorship is based upon physical inability to care for one’s property as well as to those based upon inability to do so because of mental weakness. It follows that the provisions of § 45 relative to the waiver of wills apply in the present case notwithstanding that the respondent was of sound mind when he filed the waiver in question, and that the conservator was appointed upon the respondent’s petition. Foss v. Twenty-Five Associates of Roxbury, Inc. 239 Mass. 295, 297-298. If the conservatorship of the property of the respondent at the time he filed the waiver was not necessary because of improvement in his physical condition, he had a remedy by applying for the discharge of the conservator. G. L. (Ter. Ed.) c. 201, § 18, as amended by St. 1934, c. 204, § 2. No such action having been taken by him, the only valid method by which a waiver of the will in question could have been executed was that required to be pursued by § 45. No proceedings were taken thereunder.

Decree affirmed.

*678Rs/ía ajoi-ufó ítvMíbbs ni nn i o;»:; JA JaafiiLuyoxs ¡é kób hm
■odi aú ¡¿ti iqa¡fA3 teuiHii> sAi rú-iRv^ bn* ,:.-n'9Vív>q sxi? 9v,ü¡í Í1A -5-io-n'sq hiüíóíú lo í5»";Lbt,f.ug b: pM.^'isq üjíí lo ybolatio

 The provision for the appointment of conservators of the property of persons unable to care therefor by reason of mental weakness was added by an amendment enacted by St. 1901, c. 125.